                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


RICHARD R. PATTON                                                                     PLAINTIFF

 V.                                    CIVIL NO. 6:18-cv-06121

 PHILLIP GLOVER and WALTER WHITE                                                  DEFENDANTS

                                             ORDER

       The Court has received a Report and Recommendation (ECF No. 22) from United States

Magistrate Judge Barry A. Bryant. Plaintiff proceeds in this 42 U.S.C. §1983 action pro se and

in forma pauperis alleging his constitutional rights were violated while serving a sentence in the

Arkansas Community Correction (ACC) Omega Supervision Sanction Center. Plaintiff proceeds

against all Defendants in their personal and official capacities seeking punitive damages, to

overturn his parole revocation, and to resume parole supervision. Defendants filed a Motion to

Dismiss (ECF No. 15) under Rule 12(b)(6) of the Federal Rules of Civil Procedure arguing

Plaintiff can present no set of facts which indicate that his parole revocation would not have

occurred but for the alleged false statements by Defendants to the Parole Board. Plaintiff filed a

Response in Opposition (ECF No. 17), and Defendants replied (ECF No. 18). Upon review, the

Magistrate recommended that Plaintiff’s Complaint against all Defendants be dismissed without

prejudice.

       No Objections to the Report and Recommendation have been filed.           Plaintiff’s mail,

including the Report and Recommendation, was returned to the Court as undeliverable, and no

new address has been supplied (ECF No. 23). The order granting Plaintiff’s motion for leave to

proceed in forma pauperis contains an express provision requiring Plaintiff to immediately inform

the Court of any change of address and advising Plaintiff that any failure to do so may result in
dismissal of his case. (ECF No. 3).

       Upon review, this Court finds that the Report and Recommendation is proper, contains no

clear error, and is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss (ECF No. 15) should

be and hereby is GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s Complaint against all Defendants should be

and hereby is DISMISSED WITHOUT PREJUDICE.

        SO ORDERED this 26th day of February 2020.

                                                         /s/Robert T. Dawson
                                                         ROBERT T. DAWSON
                                                         SENIOR U.S. DISTRICT JUDGE
